SHIRLEY S. ABRAHAMSON, C.J.
¶ 28.
{dissenting). I respectfully dissent because I disagree with my colleagues regarding the appropriate level of discipline to be imposed in this matter. Generally, discipline is progressive in nature. See, e.g., In re Disciplinary Proceedings Against Nussberger, 2006 WI 111, 296 Wis. 2d 47, 719 N.W.2d 501. This is not Attorney Kostich's first encounter with the lawyer disciplinary process. In addition to two prior public reprimands, the referee observed that Attorney Kostich "demonstrated a dishonest and selfish motive when undertaking the representation" at issue here. For these reasons I would issue an order to show cause giving both parties the opportunity to explain why Attorney Kostich's license to practice law should not be suspended for a period of 60 days.
¶ 29. For the foregoing reasons I dissent.
¶ 30. I am authorized to state that Justice ANN WALSH BRADLEY joins this dissent.